Citation Nr: 1607214	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-31 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In April 2014, the Veteran was afforded a Board videoconference hearing.  However, because the VA was unable to produce a transcript of this proceeding, the Board remanded the matter in May 2015 to provide the Veteran an additional opportunity to appear for a Board videoconference hearing.  In December 2015, the Veteran was afforded a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the December 2015 Board videoconference hearing is associated with the Veteran's claims file.  The Board notes that although the April 2014 videoconference hearing was before a different Veterans Law Judge, assigning the matter to a panel of three or more Veterans Law Judges is not necessary in this case, as there is no transcript from the April 2014 proceeding.  Cf. 38 C.F.R. §§ 19.3, 20.707 (2015).  

This is a paperless appeal located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system contains VA treatment records dated from June 2011 to May 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay in the Veteran's case, a remand is necessary prior to adjudicating the claim on appeal to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.  See 38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Based on the Veteran's testimony during the December 2015 Board videoconference hearing, there may be outstanding VA treatment records that are pertinent to his claim.  The Board observes that VA treatment records were last obtained in September 2013.  However, at the December 2015 Board videoconference hearing, the Veteran reported that he received mental health treatment at the VA through June 2015 and that these later treatment records may contain evidence relating his claimed psychiatric disorder to particular in-service events.  Accordingly, on remand, any outstanding VA treatment records must be obtained and associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 612 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

The Veteran's testimony also suggested that there might be outstanding private treatment records that are relevant to his claim.  Although the Veteran stated that he has obtained all of his treatment through the VA, the Veteran also testified that he received treatment for PTSD with anxiety from Dr. E. at the Salt Lake Community College.  Assuming these private treatment records exist, they are likely to be relevant to the Veteran's claim.  Therefore, a remand is necessary to allow the Veteran to adequately identify any relevant private treatment records and for the VA to make reasonable efforts to obtain them. See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Finally, under the VA's duty to assist veterans in claims for disability compensation, it must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  A medical examination or opinion is necessary when the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of a disability or symptoms of a disability, and indicates that the claimed disability or symptoms may be associated with the claimant's active military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Although the Veteran was afforded a VA examination pertaining to his claimed psychiatric disorder in February 2012, the Board finds that an addendum medical opinion is necessary prior to adjudication.  Based on a review of the February 2012 VA examination report, the examiner did not consider an October 14, 1982 report of psychiatric evaluation; the examiner indicated that the evaluation was not locatable in the Veteran's claims file.  The Board has since located the October 1982 report of psychiatric evaluation in the Veteran's personnel records, and according to the report, the Veteran was diagnosed with adjustment disorder with disturbance in conduct.  The Board observes that the Veteran's personnel records also include informal counseling records dated in October and November 1982; however, these records pertain to the Veteran's conduct during service and do not list any diagnoses.  Given that the February 2012 examiner did not consider the Veteran's in-service diagnosis of adjustment disorder with disturbance in conduct when completing his examination report, the Board finds that an addendum medical opinion is necessary on remand.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (providing that once the VA undertakes an effort to provide an examination, it must ensure the examination was adequate); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that under the VA's duty to assist, medical examinations must consider the records of prior medical examinations and treatment to assure a fully informed examination).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include VA treatment records dated September 2013 and later, in addition to private treatment records from Dr. E. at the Salt Lake Community College.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c).  If the VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.	After the above development has been completed to the extent possible, obtain an addendum opinion from the VA examiner who conducted the February 2012 examination.  If this examiner is no longer available, obtain another opinion from an appropriate examiner to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD and anxiety disorder.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  

The examiner should opine as to whether any acquired psychiatric disorder at least as likely as not (i.e., at least 50 percent probable) originated during service, or is otherwise etiologically related to service.

In rendering this opinion, the examiner should note and discuss the personnel records that are detailed above, including the October 1982 report of psychiatric evaluation, which lists an in-service diagnosis of adjustment disorder with disturbance in conduct.

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity and symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rationale should be provided for any opinion expressed.

3.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim.  If any benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


